           Case 6:13-cr-10196-EFM Document 89 Filed 09/02/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                  Plaintiff,




   vs.                                                     Case No. 13-10196-EFM


  JACOB ENGSTROM,

                  Defendant.




                                    MEMORANDUM AND ORDER

         This matter comes before the Court on Defendant’s Motion for Compassionate Release or

Sentence Reduction (Doc. 86). He seeks early release from prison due to COVID-19. The

government opposes Defendant’s motion. For the reasons stated in more detail below, the Court

denies Defendant’s motion.

                               I.      Factual and Procedural Background

         On May 15, 2014, Defendant pleaded guilty to one count of conspiracy to distribute a

controlled substance, in violation of 18 U.S.C. §§ 846 and 841(a)(1) and to one count of possession

of a firearm by an unlawful user of controlled substance, in violation of 18 U.S.C. §§ 922(g)(2)

and 924(a)(2). On July 29, 2014, Defendant was sentenced to 108 months imprisonment. He is

currently incarcerated at El Reno FCI. His projected release date is December 29, 2021.
              Case 6:13-cr-10196-EFM Document 89 Filed 09/02/20 Page 2 of 5




         On June 23, 2020, Defendant filed a motion seeking early release from prison due to the

COVID-19 pandemic. He states that COVID-19 cases continue to rise in prison and it is hard to

socially distance. The government opposes Defendant’s motion.

         District of Kansas Standing Order 19-1 appoints the Federal Public Defendant (“FPD”) to

represent indigent defendants who may qualify to seek compassionate release under § 603 of the

First Step Act. Administrative Order 20-8 supplements 19-1 and sets forth procedures to address

compassionate release motions brought on grounds related to the COVID-19 pandemic. Under

20-8, the FPD has fifteen days to notify the Court whether it intends to enter an appearance on

behalf of any pro se individual filing a compassionate release motion based on COVID. Here, the

FPD notified the Court on July 2, 2020 that it did not intend to enter an appearance to represent

Defendant.

                                              II.      Legal Standard

         The First Step Act amended the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A),

to allow a defendant to file his own motion for release.1 It allows defendants to seek early release

from prison provided certain conditions are met. First, “a criminal defendant may file a motion

for compassionate release only if: ‘(1) he has exhausted all administrative rights to appeal the

[Bureau of Prisons (“BOP”)] failure to bring a motion on his behalf, or (2) 30 days have passed

since the warden of his facility received his request for the BOP to file a motion on his behalf.’ ”2

The administrative exhaustion requirement is jurisdictional and cannot be waived.3


         1
             See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
         2
         United States v. Boyles, 2020 WL 1819887, at *2 (D. Kan. 2020) (citing United States v. Alam, 2020 WL
1703881, at *2 (E.D. Mich. 2020)); see also 18 U.S.C. § 3582(c)(1)(A).
         3
           See United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence); United States v. Read-Forbes, --- F. Supp. 3d


                                                          -2-
              Case 6:13-cr-10196-EFM Document 89 Filed 09/02/20 Page 3 of 5




         Next, if a defendant satisfies the exhaustion requirement, the Court may reduce the

defendant’s sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to the extent

they are applicable, if the Court determines: (1) “extraordinary and compelling reasons warrant

such a reduction;” or (2) “the defendant is at least 70 years of age, has served at least 30 years in

prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination has been

made by the Director of the [BOP] that the defendant is not a danger to the safety of any other

person or the community.”4 Finally, the Court must ensure that any reduction in Defendant’s

sentence under this statute is “consistent with applicable policy statements issued by the

Sentencing Commission.”5

                                                  III.      Analysis

         Defendant seeks early release.              The government asserts that Defendant’s motion is

extremely cursory and does not submit any evidence of exhaustion or a medical condition impacted

by COVID-10. The Court agrees.

A.       Exhaustion

         Defendant does not appear to have exhausted his administrative remedies. He does not

state or demonstrate that he exhausted his right to appeal the BOP’s failure to bring a motion on




---, 2020 WL 1888856, at *3–4 (D. Kan. 2020) (examining the text, context, and historical treatment of § 3582(c)’s
subsections to determine that the exhaustion requirement is jurisdictional); Boyles, 2020 WL 1819887, at *2
(determining that exhaustion of administrative remedies is a prerequisite for the court’s jurisdiction); cf. United States
v. Younger, 2020 WL 3429490, at *3 (D. Kan. 2020) (reasoning that the Sixth Circuit’s approach articulated in United
States v. Alam, 960 F.3d 831 (6th Cir. 2020), is “highly persuasive,” and concluding that § 3582(c)(1)(A)’s exhaustion
requirement is a claims-processing rule).
         4
             18 U.S.C. § 3582(c)(1)(A)(i)-(ii).
         5
           Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding that the Sentencing Commission’s
policy statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543
U.S. 220 (2005)).



                                                           -3-
            Case 6:13-cr-10196-EFM Document 89 Filed 09/02/20 Page 4 of 5




his behalf or that 30 days have passed since he submitted a request to the warden. Without any

evidence of Defendant’s exhaustion of administrative remedies, the Court lacks jurisdiction over

Defendant’s request for a reduction in sentence.

B.      Extraordinary and Compelling Reasons

        To the extent that the Court would have jurisdiction, the Court also notes that Defendant

fails to present the Court with extraordinary and compelling reasons warranting a reduction in his

prison term. He does not identify any underlying health conditions that he suffers from that would

make him more susceptible to severe complications if he contracts COVID-19. Generalized

concerns about COVID-19, even when the virus has spread within a correctional facility, do not

create the type of extraordinary and compelling circumstances sufficient to justify compassionate

release.6 Accordingly, because Defendant does not make any individualized showing about his

increased vulnerability to contracting COVID-19 and having significant or severe health issues,

he does not demonstrate extraordinary and compelling circumstances warranting compassionate

release.

        IT IS THEREFORE ORDERED that Defendant’s Motion for Compassionate Release or

Sentence Reduction (Doc. 86) is DISMISSED WITHOUT PREJUDICE.




        6
           United States v. Dial, 2020 WL 4933537, at *3 (D. Kan. 2020) (citing United States v. Seymon, 2020 WL
2468762, at *4 (C.D. Ill. 2020) (“The Court does not seek to minimize the risks that COVID-19 poses to inmates in
the BOP,” however, “the mere presence of COVID-19 in a particular prison cannot justify compassionate release – if
it could, every inmate in that prison could obtain release.”).



                                                       -4-
  Case 6:13-cr-10196-EFM Document 89 Filed 09/02/20 Page 5 of 5




IT IS SO ORDERED.

Dated this 2nd day of September, 2020.




                                               ERIC F. MELGREN
                                               UNITED STATES DISTRICT JUDGE




                                         -5-
